Citation Nr: 1227051	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  07-14 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Recognition as the surviving spouse of a veteran, for the purpose of entitlement to Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Barbara Burns Harris, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant asserts that she is the surviving spouse of a veteran (the Veteran) who had active service from January 1969 to September 1972.  The Veteran died in October 1996.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the RO in Baltimore, Maryland.

In June 2009, the appellant presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, who was seated in Washington, D.C.  A transcript of the hearing is associated with the claims file.

In July 2009, the Board remanded this appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.

In March 2012, the appellant submitted additional evidence that had not been considered by the RO.  In June 2012, the appellant's attorney submitted a waiver of the appellant's right to have that evidence considered initially by the RO.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  There was not continuous cohabitation between the appellant and the Veteran from their marriage until his death; there was no separation due to the misconduct of, or procured by, the Veteran.  


CONCLUSION OF LAW

The criteria for recognition of the appellant as the surviving spouse of the Veteran for the purpose of entitlement to DIC benefits are not met.  38 U.S.C.A. §§ 101(3), 103, 1102, 1304, 1310, 1541, 5107(b) (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.54, 3.102, 3.205 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Remand Compliance

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this case, the RO substantially complied with the Board's remand instructions by requesting that the appellant submit evidence supporting her contention that she and the Veteran cohabited from 1993 until his death in October 1996, to include copies of her tax returns for 1993-1996 and/or any other supporting documents, to include deeds, leases, utility bills, joint bank accounts, car titles, other correspondence to the appellant and the Veteran, etc.  This information was requested in a September 2009 letter.  The RO contacted the appropriate vital records facility in the states of Maryland and Virginia and requested a copy of any divorce decree between the Veteran and the appellant dated between 1982 and 1996.  The RO also contacted the appropriate vital records facility in the state of Florida and requested a copy of any divorce decree under the Veteran's name between 1992 and 1996, and any marriage license under the appellant's married name between 1982 and the present.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of a veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).


In an October 2006 letter, the RO provided notice regarding what information and evidence is needed to substantiate a claim for service connection for the cause of the Veteran's death, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  Although notice compliant with Hupp was not provided and the notice did not include provisions for disability ratings and for the effective date of the claim, see Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Board finds that there is no prejudice to the appellant in this case.  The question at issue is not whether the Veteran died from a service-connected disability.  That has already been established.  The sole question remaining is the appellant's qualification as the surviving spouse of the Veteran.  

When conducting a hearing, a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2011).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the Board hearing, the appellant's assertions were discussed in detail, and additional evidence and additional development was ordered on remand to obtain records identified at the hearing.  Such actions supplement the VCAA and comply with 
38 C.F.R. § 3.103.  

Moreover, through her hearing testimony and written submissions, the appellant has demonstrated actual knowledge of the type of evidence necessary to substantiate her claim.  The United States Court of Appeals for Veterans Claims (CAVC) has held that actual knowledge of the evidence needed to substantiate a claim is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes copies of all available records pertaining to the appellant's marriage to the Veteran, certifications from various jurisdictions, including Maryland, Virginia, Georgia, Florida, New Jersey, and the District of Columbia that no divorce was on record, and the appellant's written assertions and hearing testimony. 

The Board acknowledges that a VA medical opinion has not been obtained; however, the Board finds that a VA opinion is not necessary in order to decide this claim.  The Board notes that the duty to obtain a medical opinion under 38 U.S.C.A. § 5103(d) is inapplicable to DIC claims because the provision specifically states it only applies for "disability compensation."  See DeLaRosa v. Peake, 515 F. 3d 1319 (Fed. Cir. 2008).  Nevertheless, in Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), the Federal Circuit further clarified DeLaRosa indicating that while § 5103(d) is inapplicable to DIC claims, the provision of § 5103(a) still requires VA to make "reasonable efforts" to provide assistance if requested, to include obtaining a medical opinion.  VA is excused from this obligation when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  
38 U.S.C.A. § 5103(a)(2).  Here, the Board finds that a medical opinion is not necessary to decide service connection for the cause of the Veteran's death, as there remain no questions regarding the relationship between the Veteran's death and service.  The sole remaining question is whether the appellant is the surviving spouse of the Veteran.  The Board finds that no reasonable possibility exists that a medical opinion would aid in substantiating the claim.  

Analysis of Basic Eligibility for VA Death Benefits

Only eligible applicants are entitled to VA benefits.  The appellant in this case seeks recognition as an eligible applicant as the Veteran's surviving spouse in order to obtain DIC benefits.  A surviving spouse may qualify for dependency and indemnity compensation if the marriage to the veteran occurred before or during his service or, if married to him after his separation from service, (1) before the expiration of 15 years after the termination of the period of service in which the injury or disease causing the death of the veteran was incurred or aggravated, or (2) for 1 year or more, or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. §3.54.

The term 'surviving spouse' means a person of the opposite sex who was the spouse of the veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse in the case of temporary separations) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469(1994); 38 C.F.R. § 3.159(a)(2).  

After a review of all of the evidence in this case, the Board finds that the weight of the evidence demonstrates that, regardless of the status of the appellant's marriage to the Veteran at the time of his death, there had not been continuous cohabitation between them from the date of marriage to the date of the Veteran's death, and the requirements for qualification of the appellant as the surviving spouse of the Veteran are not met.  

It is uncontested that the appellant married the Veteran in 1982 in Georgia.  A copy of the marriage license is of record.  The claims file also contains a copy of a District of Columbia divorce decree dated in 1987, with the Veteran and the appellant as signatory parties.  The appellant asserts that this decree, although signed by both parties and notarized, was never actually filed, but remained in her possession.  The District of Columbia has confirmed that it has no record of a divorce decree being filed between the Veteran and the appellant, and so do all the other jurisdictions in which the Veteran and appellant lived.  A Florida marriage license indicates that the Veteran was married to B.E. in 1993.  The Veteran died in 1996.  

The appellant testified that she and the Veteran had marital problems and that the Veteran was in and out of the home on numerous occasions, but never for a long period of time.  She testified that their last place of residence was Kissimmee Florida.  The appellant asserts that the Veteran was living a double life with B.E., and that B.E. was introduced to her as the Veteran's sister.  She maintains that, although they did not spend every day together in the same house, she and the Veteran lived as husband and wife continuously and got together several times per year.  

The Board is not persuaded by the appellant's assertions and testimony as to continuous cohabitation.  It is notable that, immediately following the Veteran's death, B.E., not the appellant, took care of the funeral arrangements, signing the funeral home contract as the Veteran's wife.  The death certificate lists B.E. as the Veteran's surviving spouse.  Documents in the claims file reveal that B.E. was the named beneficiary of the Veteran's life insurance policy.  B.E. filed for VA benefits upon the death of the Veteran and is currently receiving benefits as the Veteran's surviving spouse, and has been since 1996.  There is no indication from the claims file that the appellant ever contested B.E.'s application.  Indeed, it took 10 years after the Veteran's death for the appellant to file a claim with VA as his surviving spouse.   

While the evidence cited above is strongly suggestive that there was not continuous cohabitation between the Veteran and the appellant from the date of marriage until the date of death, the most convincing evidence comes from the District of Columba divorce decree, which was submitted by the appellant.  That document reflects that the parties "lived together as husband and wife until October [redacted], 1984, when they separated from bed and board.  Such separation has continued uninterrupted without cohabitation since that time."  The appellant and the Veteran both signed in agreement to this statement, indicating that each had been duly sworn.  The appellant agrees that she signed the papers, but that she had them prepared just to teach the Veteran a lesson.  This may well be the case; however, the Board finds that the fact of filing the papers is immaterial.  Regardless of the actual status of the appellant's marriage to the Veteran at the time of his death, whether they were divorced or were legally married, at the time that decree was prepared, according to the appellant's and the Veteran's sworn statement on that decree, continuous cohabitation had ceased.  

This is further bolstered by the fact that, in January 1988, the Veteran filed a claim with VA and identified himself as divorced.  This indicates that he at least believed at the time that he was divorced.  It is unlikely that he would have believed this had he been living with the appellant as her husband.  

In addition, the Veteran had B.E. added to his VA benefits as a dependent in 1996.  He named her as a fiduciary to act on his behalf in September 1996.  While the appellant now asserts that there was continuous cohabitation, the Board finds her 1987 sworn statement to be more credible than the appellant's recent account presented in the context of a claim for monetary benefits.  The Board is of course cognizant of possible self interest which any claimant has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore her assertion as to any matter upon which she is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The appellant has submitted numerous letters and affidavits from friends and acquaintances.  A former tenant of the appellant wrote that he rented an apartment from the Veteran and the appellant from November 1, 1993 to November 1, 1996.  Another individual wrote that she allowed the Veteran and the appellant use of her car for two years; however, she did not identify what years they were.  In another letter, that same individual wrote that she lived in the same house with the Veteran and the appellant in Washington, D.C.  Again, she did not identify when this occurred.  Another individual wrote that the Veteran and the appellant lived together in Florida from 1993 to 1996.  Another individual wrote that he knew that the Veteran and the appellant got married and lived together in Atlanta, Georgia; and then moved to Washington, D.C. and resided there for several years.  They later resided in Florida.  Again, there are no dates provided.  Another individual wrote that he visited the home of the appellant and the Veteran where they lived from 1992 to 1996.  

None of these accounts purports to establish that the appellant and the Veteran cohabited continuously from their marriage in 1982 until the Veteran's death in 1996.  Aside from being general and vague, they are inconsistent with, and outweighed by, the appellant's own testimonial admissions that she and the Veteran only "got together" several times a year, during the same time that the Veteran was cohabiting with someone else.  Such evidence of occasionally getting together, notwithstanding the appellant's characterization of it as living as husband and wife, is inconsistent with a finding of "continuous" cohabitation with the Veteran.  Such lay statements are also outweighed by the more probative evidence of noncontinuous cohabitation, which includes the drafted District of Columbia divorce decree in 1987 agreed to by both the appellant and Veteran which reflects their specific intent not to live together as husband and wife, coupled with a physical separation from bed and board from a specific date of October [redacted], 1984 to 1987; the testimony of the Veteran's cohabitation with someone else during parts of the same period; the acts that occurred at the time of the Veteran's death that reflect B.E. was cohabiting with the Veteran and she and the Veteran were holding her out as his wife, which reflects both a lack of cohabitation on the part of the appellant and inconsistent acts by the Veteran (such as the January 1988 representation that he was divorced and adding B.E. as the dependent for VA benefits) with the assertion by the appellant that they were holding themselves out as husband and wife; and the fact that it took the appellant 10 years to claim surviving spouse status with VA.  Even if it were shown that the Veteran and appellant lived together intermittently for periods from 1992/1993 to 1996, this is not continuous cohabitation within the meaning of the law.  

The Board also notes that there is no assertion in this case that there was a separation due to the misconduct of, or procured by, the Veteran without the fault of the appellant.  Indeed, the appellant contends that there was no separation.  

In sum, regardless of whether the appellant was the legal spouse of the Veteran at the time of the Veteran's death, the Board finds that she had not lived with the Veteran continuously from the date of marriage to the date of the Veteran's death.  Accordingly, she does not qualify as a surviving spouse for purposes of VA DIC benefits.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53-56 (1990).


ORDER

Recognition as the surviving spouse of the Veteran for the purpose of entitlement to DIC benefits is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


